 
Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement”) is made as of the last date signed
by both parties hereunder (the “Effective Date”), by and between Hallo
Development Co., LLC, a Michigan limited liability company (the “Seller”), with
its principal place of business at the address set forth below and Focus
Enhancements, Inc. a Delaware corporation (the “Purchaser”), whose principal
place of business is at the address set forth below. Together, Seller and
Purchaser are the “Parties,” each a “Party.”


RECITALS


.
 
WHEREAS, Silicon Valley Bank (“SVB”) made a loan to AudioMojo, Inc., a Delaware
corporation (“AudioMojo”), in the original principal amount of $500,000 pursuant
to that certain Loan and Security Agreement effective January 8, 2007,
as amended (collectively, the “Loan and Security Agreement”).
 
WHEREAS, Seller acquired all rights of SVB as lender and secured party under the
Loan and Security Agreement pursuant to that certain Non Recourse Loan Document
Sale and Assignment Agreement effective April 23, 2008.  
 
WHEREAS, AudioMojo is in default of its obligations set forth in the Loan and
Security Agreement.


WHEREAS, Seller wishes to sell to Purchaser certain of AudioMojo’s assets set
forth in Exhibit A hereto (collectively, the “Assets”) pursuant to a nonjudicial
foreclosure under Article 9 of the Uniform Commercial Code as in effect in the
State of Oregon (the “Foreclosure”).


WHEREAS, Purchaser wishes to purchase the Assets.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration,
receipt of which is hereby acknowledged, Purchaser and Seller agree as follows:
 
Definitions


“Assets” means those items set forth in Exhibit A, including the Intellectual
Property embodied therein.


“Intellectual Property” means the patents and trademarks, patent rights,
trademark rights, and applications for patents and trademarks, know how,
confidential or proprietary information, technical information, software, data,
plans, drawings, trade secrets, inventions, discoveries, processes, copyrights
and applications for any of the foregoing that relate in any way to the wireless
digital audio distribution technology developed by AudioMojo as further
described in Exhibit A.


“Products” means those portions of the Assets embodied in the chipset technology
developed by AudioMojo, including computer software, and subsequent versions
thereof, source code, object, executable and binary code, objects, covenants,
screens, user interfaces, report formats, menus, data bases, compilations,
manuals, design notes, flow charts, and other items and documentation related
thereto or associated therewith.


1.           Sale of Assets.


(a)           In consideration of the Purchase Price set forth in Section 6
below, the Seller shall sell, assign, transfer and convey to Purchaser, and
Purchaser shall purchase, acquire, accept and take possession of, all of the
Seller’s right, title and interest in and to the Assets.
 
(b)           Title to the Assets will transfer to Purchaser upon payment of
that portion of the Purchase Price identified as “Stock” as set forth in Exhibit
C (the “Closing” or “Closing Date”).


(c)            No liabilities of Seller or AudioMojo incurred with respect to
the Assets prior to the Closing are assumed by Purchaser. Purchaser is not
assuming any liabilities, obligations or indebtedness of the Seller or AudioMojo
(the “Excluded Liabilities”).
 
(d)           Simultaneous with the Closing, Seller will do all things that are
reasonably necessary to effect the transfer of the Assets to Purchaser,
including, without limitation, executing Exhibits B and B-1 (the “Ancillary
Documents”).  If Seller does not so execute same promptly upon Purchaser’s
written demand therefor, Purchaser is hereby appointed as Seller’s attorney in
fact for the limited purpose of executing all such documents and taking all such
actions as are reasonably appropriate to effect transfer of title to the Assets,
the same as if Seller itself had  signed same.
 
2.           Proprietary Rights of Purchaser.


Nothing in this Agreement shall cause Seller to acquire any right, title, or
interest in or to any copyrights, trademarks, service marks, trade secrets,
patents or other intellectual property rights of Purchaser, or to retain any
rights to the Assets.


3.           Confidentiality.
 
Without the other Party’s prior written consent or except as required by law,
the terms of this Agreement shall be confidential and not be disclosed by either
Party.  For avoidance of doubt, Seller may provide a copy of this Agreement or
disclose its terms to VenCore Solutions, LLC and its attorneys.  Either Party
may provide a copy of this Agreement or disclose its terms to such Party’s
employees, investors, stockholders, attorneys, accountants and other
professionals.  Additionally, either Party may provide a copy of this Agreement
or disclose its terms to third parties in connection with any due diligence
review of such Party. The Seller shall not issue a press release or make any
other public statements related to this Agreement or the Assets without the
express written consent of Purchaser, provided that Seller may inform its
Board of Directors and stockholders of the transaction. Notwithstanding the
above, Seller shall be entitled to issue press releases regarding the
transaction and the Assets acquired hereby.


4.           Representations, Warranties and Covenants of Seller.  Seller
represents and  warrants:


4.1           Organization of the Seller. The Seller is a limited liability
company duly organized, validly existing, and in good standing under the laws of
Michigan.


4.2           Authorization of Transaction. As of the Closing,  the Seller will
have full power and authority  to enter into and perform its obligations under
(i) this Agreement and (ii) all documents and instruments to be executed by it
pursuant to this Agreement, including, without limitation, the Ancillary
Documents. Without limiting the generality of the foregoing, as of the Closing,
the members of  Seller  shall have duly authorized the transactions contemplated
by the Agreement and the Ancillary Documents and Seller’s  execution, delivery,
and performance thereof, and when so executed and delivered, such documents will
be legal, valid and binding obligations of the Seller, enforceable against it in
accordance with their respective terms.


4.3           Non-contravention. As of the Closing, the execution and the
delivery of this Agreement shall not  (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which the Seller
or any of the Assets is  subject or any provision of the operating agreement of
the Seller or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any person  the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Seller is a party or by which it is bound or to which any of the Assets is
subject which would have a material effect on such Assets, or result in the
imposition of any security interest or other encumbrance of any kind upon any of
the  Assets. Other than the notice required by Oregon Revised Statutes (“ORS”)
79.0611, the Seller does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any third party or
government or governmental agency  to consummate the transactions contemplated
by this Agreement.


4.4           Brokers’ Fees. As of now and the Closing, the Seller has no
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement.


4.5           Title to Assets. As of the Closing, Purchaser shall receive good
and marketable title to the Assets and such Assets shall be free and clear of
any mortgage, pledge, lien, encumbrance, charge security interest, license
(unless expressly assumed hereunder) or other restriction (“Liens”); provided,
however, that Seller is not required to provide the Assets identified as
“Equipment” under Exhibit A hereto free of Liens held by VenCore Solutions, LLC.


4.6           Undisclosed Liabilities. As of now and the Closing:


(1)  The Seller has no knowledge of:


(a)  Any liability or any basis to believe that any present or future action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
will be brought against Seller or AudioMojo giving rise to any liability that
may affect title or marketability to the Assets;


(b)  Any claim that the Assets interfere with, infringe upon, misappropriate, or
otherwise conflict with third party intellectual property rights;


(c) Any charge, complaint, claim, demand, or notice alleging any claim of such
interference, infringement, misappropriation, or violation (including any claim
that the Seller or AudioMojo must license or refrain from using any Intellectual
Property rights of any third party); or


(d)  Any third party interference with, infringement upon, misappropriation of,
or other conflict with the Intellectual Property rights of the Seller or
AudioMojo.


(2)           With respect to the Intellectual Property embodied in the Assets:


 
(i)  all right, title, and interest shall transfer to Purchaser free and clear
of any lien, license, or other restriction;
 
(ii) same is not subject to any outstanding injunction, judgment, order, decree,
or ruling; and


(iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or threatened which challenges the legality,
validity, enforceability, use, ownership of AudioMojo or foreclosure rights of
Seller therein or thereof.


4.7           Legal Compliance; Litigation. As of Closing, the Seller has
complied with all applicable laws regarding the conduct of its business and its
ownership, including all applicable rules, regulations, laws, statutes,
treaties, ordinances, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder of federal, state, local, and foreign
governments (and all agencies thereof) (collectively, “Legal Requirements”), and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against Seller alleging any
failure so to comply.  As of now and the Closing, neither Seller nor AudioMojo
are, with regard to the Assets,  (i) subject to any outstanding injunction,
judgment, order, decree, or ruling or (ii) a party or is threatened to be made a
party to any action, suit, proceeding, hearing, or investigation of, in, or
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator.
 
        4.8           Foreclosure Issues.  As of the Closing: (a) since the
assignment to it of the rights of SVB under the Loan and Security Agreement,
Seller has had a valid and perfected first position security interest in the
Assets; (b) Seller's disposition of the Assets will comply with ORS 79.0610
through 79.0613; and (c) upon consummation of the private sale referenced in the
Recitals above, Purchaser will have the title concerning the Assets set forth
in ORS 79.0617(1).  Promptly after the Closing, Seller shall provide Purchaser a
transfer statement pursuant to ORS 79.0619.


5.           Representations, Warranties and Covenants of Purchaser.


Purchaser represents and warrants to the Seller that: (i) Purchaser has full
legal capacity to enter into this Agreement and is duly incorporated and in good
standing in the jurisdiction of its incorporation; (ii) as of the Closing Date
the transaction shall have been approved by Purchaser’s Board of Directors;
(iii) no other approval of any stockholders, third party, or any governmental
authority is necessary for Purchaser’s purchase of the Assets, and no filing
with any governmental agency is so required; and (iv) the execution and
performance of this Agreement by Purchaser will not violate any rights of any
third party or person or result in a breach of any other agreement or contract
to which Purchaser is a party.


6.           Purchase Price.    In exchange for the sale, assignment, transfer,
conveyance and delivery to Purchaser of the Assets in accordance with this
Agreement, Purchaser shall pay to Seller at the Closing the Purchase Price,
comprised of the transfer to Seller of certain stock of Purchaser (the “Stock”),
and a limited, ongoing portion of the revenue stream arising from Purchaser’s
subsequent commercialization of the Assets (the “Revenue Stream”), all as set
forth in Exhibit C.


7.           Closing Conditions.


                          7.1           Conditions to Sellers’ Obligation to
Close.  The obligations of the Seller to consummate the transactions under this
Agreement are subject to the satisfaction, before or on the Closing Date, of
each of the conditions set forth below in this Section 7.1, any of which may be
waived by the Seller:


7.1.1                      Accuracy of Representations.  All representations and
warranties of Purchaser contained in this Agreement and in the Ancillary
Documents at or prior to Closing shall be true in all material respects, in each
case on and as of the Closing Date with the same effect as if made on and as of
the Closing Date.


7.1.2                      Covenants.  Purchaser shall, in all material
respects, have performed and complied with each of the covenants, obligations
and agreements contained in this Agreement and the Ancillary Documents that are
to be performed or complied with by it at or prior to Closing.
                                        
                7.1.3                      Consents and Approvals.  All
consents, approvals, permits, authorizations and orders required to be obtained
from, and all registrations, filings and notices required to be made with or
given to any regulatory authority or person as provided herein, if any, shall
have been so obtained or filed with such regulatory authority or person.


7.1.4                      No Legal Proceedings.  No injunction, action, suit or
proceeding shall be pending or threatened by or before any regulatory authority
and no law shall have been enacted, promulgated or issued or deemed applicable
to any of the transactions contemplated by this Agreement and the Ancillary
Documents, which would: (i) prevent consummation of any of the transactions
contemplated by this Agreement or any of the Ancillary Documents; (ii) cause any
of the transactions contemplated by this Agreement or any of the Ancillary
Documents to be rescinded following consummation; or (iii) have a material
adverse effect on a Party, the Assets, this Agreement or the transactions
contemplated hereby.


7.1.5                      Bill of Sale and Assumption Agreement.  The Parties
shall have executed and delivered the Bill of Sale, and any other instruments
necessary for the sale, transfer and conveyance to Purchaser of the Assets.


7.2           Conditions to Purchaser’s Obligation to Close.  The obligations of
Purchaser to consummate the transactions under this Agreement are subject to the
satisfaction, before or on the Closing Date, of each of the conditions set forth
below in this Section 7.2, any of which may be waived by Purchaser:


7.2.1                      Accuracy of Representations.  All representations and
warranties of Seller contained in this Agreement and the Ancillary Documents at
or prior to Closing shall be true in all material respects, in each case on and
as of the Closing Date with the same effect as if made on and as of the Closing
Date.
 
                7.2.2                      Covenants.  Seller shall, in all
material respects, have performed and complied with each of the covenants,
obligations and agreements contained in this Agreement and the Ancillary
Documents that are to be performed or complied with by it at or prior to
Closing.


                7.2.3                      Key Employees.  Purchaser shall have
interviewed and, at Purchaser’s option, hired certain of the personnel involved
in the development of the Assets, including Myron White, Dylan Vance, Scott
Leibelt, and Kevin Hammack (collectively, the “Personnel”) upon terms and
conditions satisfactory to Purchaser, and Purchaser shall be satisfied, in its
sole and absolute discretion, with the ability of the Personnel to continue the
development of the Assets.
 
                7.2.4                      No Legal Proceedings.  No injunction,
action, suit or proceeding shall be pending or threatened by or before any
regulatory authority and no law shall have been enacted, promulgated or issued
or deemed applicable to any of the transactions contemplated by this Agreement
or any of the Ancillary Documents, which would: (i) prevent consummation of any
of the transactions contemplated by this Agreement or any of the Ancillary
Documents; (ii) cause any of the transactions contemplated by this Agreement or
any of the Ancillary Documents to be rescinded following consummation; or (iii)
have a material adverse effect on a Party, the Assets, this Agreement or the
transactions contemplated hereby.


7.2.5                      Bill of Sale.  The Parties shall have executed and
delivered the Bill of Sale in substantially the form provided in Exhibit B-2 of
this Agreement, and any other instruments necessary for the sale, transfer and
conveyance to Purchaser of the Assets.


7.2.6                      Due Diligence.  The Purchaser shall be satisfied, in
its sole and absolute discretion, with the results of its due diligence with
respect to the Assets.


7.2.7                      Foreclosure.  Seller shall provide evidence
satisfactory to Purchaser that Seller has completed the Foreclosure in
accordance with the requirements of ORS 79.0610 through 79.0613.


8.           Term and Termination, Survival and Indemnification.


8.1           Early Termination and Survival.


8.1.1                      Termination Prior to Close.  This Agreement may be
terminated at any time prior to the Closing Date: (a) by mutual written consent
of the Seller and the Purchaser; or (b) by the Seller if the transactions
contemplated hereby shall not have been consummated on or before June 30, 2008.


8.1.2                      Survival. The respective representations, warranties
and covenants of the Seller and the Purchaser contained in this Agreement shall
survive until December 31, 2009 (the “Survival Period”).  Notwithstanding the
foregoing,  in the event a claim for breach of any representation, warranty or
covenant is made prior to the expiration of the Survival Period, such
representation, warranty or covenant shall survive until such claim is
resolved.  Purchaser’s obligation to pay to Seller a portion of the Revenue
Stream as part of the Purchase Price shall expire in accordance with the terms
of Exhibit C.


8.2           Indemnification.


8.2.1                      Seller hereby agrees to indemnify, protect, defend
(at Purchaser’s request), release and hold Purchaser and its directors,
officers, managers, members, employees, agents, successors, affiliates and
assigns (collectively, the “Purchaser Indemnified Parties”) harmless from and
against any and all Losses incurred in connection with, arising out of,
resulting from or incident to any breach or inaccuracy of any representation or
warranty of Seller as set forth in this Agreement or the Ancillary Documents.
8.2.2                      The term “Losses” as used in this Agreement is not
limited to matters asserted by third parties against any indemnified party, but
includes losses incurred or sustained by an indemnified party in the absence of
third party claims.  Payments by an indemnified party of amounts for which such
indemnified party is indemnified under this Section 8 shall not be a condition
precedent to recovery.


8.3           Indemnification Proceedings.


8.3.1                      In the event that any legal proceeding shall be
instituted or any claim or demand shall be asserted (individually and
collectively, a “Claim”) by any person or entity in respect of which payment may
be sought under this Section 8, the Purchaser Indemnified Party shall reasonably
and promptly cause written notice (a “Claim Notice”) of the assertion of any
Claim of which it has knowledge which is covered by this indemnity to be
delivered to Seller; provided, however, that the failure of the Purchaser
Indemnified Party to give the Claim Notice shall not release, waive or otherwise
affect Seller’s obligations with respect thereto, except to the extent that
Seller can demonstrate actual loss and material prejudice as a result of such
failure.  If Seller shall notify the Purchaser Indemnified Party in writing
within ten (10) business days (or sooner, if the nature of the Claim so
requires) of delivery of such Claim Notice that Seller shall be obligated under
the terms of its indemnity hereunder in connection with such lawsuit or action,
then Seller shall be entitled, if it so elects at its own cost, risk and
expense, (i) to take control of the defense and investigation of such lawsuit or
action, (ii) to employ and engage attorneys of its own choice, but, in any
event, reasonably acceptable to the Purchaser Indemnified Party, to handle and
defend the same unless the named parties to such action or proceeding (including
any impleaded parties) include both Seller and the Purchaser Indemnified Party
and the Purchaser Indemnified Party has been advised in writing by counsel that
there may be one or more material legal defenses available to such indemnified
party that are different from or additional to those available to Seller, in
which event the Purchaser Indemnified Party shall be entitled, at Seller’s cost,
risk and expense, to select a single firm of separate counsel (plus any
necessary local counsel), all at reasonable cost, of its own choosing,
reasonably acceptable to Seller and (iii) to compromise or settle such lawsuit
or action, which compromise or settlement shall be made only with the prior
written consent of the Purchaser Indemnified Party, such consent not to be
unreasonably withheld or delayed.


8.3.2                      If Seller elects not to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Losses indemnified
against hereunder, fails to notify the Purchaser Indemnified Party of its
election as provided in this Section 8.3 or contests its obligation to indemnify
the Purchaser Indemnified Party for such Losses under this Agreement, the
Purchaser Indemnified Party may defend against, negotiate, settle or otherwise
deal with such Claim.  If the Purchaser Indemnified Party defends any Claim,
then Seller shall reimburse the Purchaser Indemnified Party for the Losses
incurred in defending such Claim upon submission of periodic bills.  If Seller
shall assume the defense of any Claim, the Purchaser Indemnified Party may
participate, at its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of Seller if (i) so requested
by Seller to participate or (ii) in the reasonable opinion of counsel to the
Purchaser Indemnified Party, a material conflict or potential material conflict
exists between the Purchaser Indemnified Party and Seller that would make such
separate representation required; and provided, further, that Seller shall not
be required to pay for more than one such counsel for all indemnified parties in
connection with any Claim.  If Seller shall assume the defense of any Claim,
Seller shall obtain the prior written consent of the Purchaser Indemnified Party
before entering into any settlement of such Claim or ceasing to defend such
Claim if, pursuant to or as a result of such settlement or cessation, injunctive
or other equitable relief shall be imposed against the Purchaser Indemnified
Party or if such settlement or cessation does not expressly and unconditionally
release the Purchaser Indemnified Party from all liabilities or obligations with
respect to such Claim, with prejudice.  The Parties hereto agree to cooperate
fully with each other in connection with the defense, negotiation or settlement
of any Claim.


8.4           Limitations on Indemnification Obligations.  Anything in this
Agreement to the contrary notwithstanding, (i) the aggregate liability of the
Seller under this Agreement and the Ancillary Documents shall not exceed the
value of 300,000 shares of the Stock, and (ii) Purchaser’s sole recourse against
Seller hereunder and under the Ancillary Documents shall be such 300,000 shares
of Stock and the proceeds thereof.


9.           Default by Seller; Remedies.


The Seller will be in default under this Agreement if the Seller is in breach of
(i) its covenants under this Agreement and such breach is not cured to the
reasonable satisfaction of Purchaser within thirty (30) days after Seller has
received notice of such breach (if such breach is capable of being cured within
such time) or (ii) any of the representations or warranties of the Seller
contained in this Agreement, and in such event Purchaser may pursue any remedies
available to Purchaser under this Agreement or allowable under law or equity.


10.           Default by Purchaser; Remedies.


If Purchaser (a) fails to observe or perform, other than due to a default or
breach by the Seller, any of its covenants or obligations contained in this
Agreement and such failure or breach is not cured or commenced to be cured
within ten (10) days after Purchaser has received notice from the Seller of such
default or breach or (b) breaches any of its representations or warranties
contained herein, then, Seller may seek specific enforcement of this Agreement,
and any remedies available to Seller under this Agreement or allowable under law
or equity.


11.           Jurisdiction.


The execution, performance and interpretation of this Agreement shall be
governed by, construed and enforced in accordance with the substantive laws of
the State of California, without regard to California’s choice of law rules. The
Parties irrevocably consent to the in-personam jurisdiction of and exclusive
venue in the United States Federal Courts for the Northern District of
California or the California Superior Court for Santa Clara County.


12.             Binding Effect; Assignment.


Neither Seller nor Purchaser shall assign any of its right or delegate any of
its obligations under this Agreement to any third party without prior written
consent of the other Party except that Seller may assign to a disbursing agent,
an assignee for the benefit of AudioMojo’s creditors or similar person or entity
its payment rights only with respect to the Revenue Stream portion of the
Purchase Price.  This Agreement is binding upon, and shall inure solely to the
benefit of, the Parties, their respective successors, and permitted assigns.
Except as set forth in the immediately preceding sentence, no third party shall
have standing to enforce any provision of this Agreement.
 
13.           Entire Agreement.


This Agreement (including its Exhibits) constitute(s) the Parties’ entire
agreement with respect to its subject matter, and it supersedes, merges and
voids any and all prior and contemporaneous understandings or agreements,
whether oral or written, concerning such subject matter. Each Party acknowledges
that it enters into this Agreement without relying on any statement by the other
Party which is not specifically set forth in this Agreement.


14.           Miscellaneous.
 
14.1           No Other Terms.  Nothing in this Agreement, express or implied,
is intended to confer upon any third party, other than the Parties and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
 
14.2           Counterparts.  This Agreement may be executed in two or more
counterparts, including by facsimile or PDF, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
14.3           Titles and Subtitles.  The titles, subtitles and headings used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  Unless the context otherwise
requires (a) the singular shall include the plural and the plural shall include
the singular, and (b) a reference to one gender shall include the other gender
and the neuter, and the neuter shall include each gender.
 
14.4           Notices.  Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon the earlier
of personal delivery or confirmed facsimile to the Party to be notified or
actual delivery after deposit with a recognized courier or delivery service or
four (4) business days after deposit with the United States post office, by
registered or certified mail, postage prepaid and addressed to the Party to be
notified (attention: President) at the address or confirmed facsimile number
indicated for such Party herein, or at such other address or addressee as such
Party may designate by ten (10) days’ advance written notice to the other Party.
 
14.5           Finder’s and Broker’s Fees.  Each Party shall indemnify and hold
harmless the other Party from and against any liability for any fee, commission
or compensation in the nature of a broker, agent, finder, adviser or other
intermediary in connection with this Agreement (and the other Party’s costs and
expenses of defending against such liability or asserted liability) for which
the indemnifying Party or any of its officers, partners, employees, or
representatives is responsible.
 
14.6           Amendments and Waivers. No purported modification or amendment of
any term of this Agreement shall be effective unless it is in writing,
subsequent to this Agreement and signed by both Parties hereto. Unless a
particular provision or section of this Agreement requires otherwise explicitly
in a particular instance, any provision of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with the signed written consent of the Party to whom the obligation or
performance is due.  Any waiver or amendment so effected shall bind all
successors in interest.
 
14.7           Severability.  If one or more provisions of this Agreement is or
are held to be invalid, illegal or unenforceable under applicable law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transaction contemplated hereby is not affected in any manner adverse to any
Party. Upon determination that any term or other provision is invalid, illegal
or unenforceable under applicable law or public policy, the Parties shall
negotiate in good faith to modify this Agreement to effect the original intent
of the Parties as closely as possible in an acceptable manner to the end that
transactions originally contemplated hereby are fulfilled to the extent
possible.
 
14.8           Expenses.  Regardless of whether the Closing occurs, Purchaser
and Seller respectively shall each bear its own legal and other expenses
incurred with respect to the negotiation, execution and delivery  of this
Agreement.
 
 
14.9           Arbitration; Attorneys’ Fees.  Except for breach of Section 3, on
written request of either Party, any controversy or claim arising out of this
Agreement shall be submitted to binding arbitration before a single arbitrator
under the Commercial Rules and Regulations of the American Arbitration
Association.  If the Parties are unable to agree on an arbitrator within thirty
(30) days after a Party has served notice of a request to arbitrate, then an
arbitrator experienced in commercial disputes of like nature shall be selected
by the American Arbitration Association pursuant to its then current rules,
within thirty (30) days after one Party has advised the other Party it is unable
to agree on the arbitrator.  Arbitration shall take place in the County of Santa
Clara, California.  No discovery shall be allowed in such arbitration except for
an exchange of documents. The arbitration shall be concluded within ninety (90)
days after the arbitrator has been appointed.  The maximum number of hearing
days for such arbitration shall be five (5), all of which shall occur within a
consecutive two week period.  The arbitrator shall issue a written decision
within thirty (30) days after the last hearing day giving findings of facts and
reasons for any award.  The award shall be specifically enforceable in a court
of law with jurisdiction over the Parties and subject matter. For any breach of
Section 3, notwithstanding the foregoing, a Party may seek injunctive relief
from a court to enjoin violations.  In any litigation or arbitration between the
Parties, the prevailing Party therein shall be entitled to obtain its reasonable
attorney fees and costs of the proceedings from the other Party as an element of
its damages in enforcing this Agreement. 
 
 

--------------------------------------------------------------------------------

 
 
 


 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first written above.


Focus Enhancements, Inc. (“Purchaser”)
Hallo Development Co., LLC (“Seller”)

By:/s/ Brett A. Moyer       
    Brett A. Moyer
By: /s/ Dennis Howitt
    Dennis Howitt

Title:President and CEO
Title: General Partner

 
 

Date: June 25, 2008  
Date: June 24, 2008

 
 

Address:
Address:



1370 Dell Avenue
Campbell, CA 95008
Fax: 408.866.4795
1221 Pinecrest SE
E. Grand Rapids, MI 49506
Fax 503.223.9073

                                                                                









--------------------------------------------------------------------------------




Exhibit A


Assets




Assets:


Intellectual Property/Technology:
Patents
·  
Patent Application Titled “HIGH QUALITY, CONTROLLED LATENCY MULTI-CHANNEL
WIRELESS DIGITAL AUDIO DISTRIBUTION SYSTEM AND METHODS”, No. 20070058762, filed
August 4, 2006

·  
Patent Application Titled “SYSTEM AND METHODS FOR ALIGNING CAPTURE AND PLAYBACK
CLOCKS IN A WIRELESS DIGITAL AUDIO DISTRIBUTION SYSTEM”, No 20070030986, filed
August 4, 2006

·  
IP and Patent Rights Pertaining to Room Mapping

·  
IP and Patent Rights Pertaining to My Zone



All software files (in source and object form), notes, designs, documentation
and other materials proprietary to AudioMojo comprising the Product as of the
Closing Date, including without limitation:
·  
Specifications for System, MAC, ASIC Design, and Command Interface

·  
Verilog, VHDL, and RTL Source for ASIC

·  
Firmware source for Master and Slaves in Demo Condition

·  
FPGA Board Designs, Schematic, BOM, and Layout

·  
FPGA Programming File

·  
Ultrasonic Pinger Board Design, Schematic, BOM, and Layout

·  
Class D Amplifier Board Design, Schematic, BOM, and Layout

·  
Power Interface Board Design, Schematic, BOM, and Layout

·  
ASIC Design Support Files

·  
Methods and Processes for Converting and Loading Filter Parameters

·  
Audio Performance Reports



Equipment:


·  
Demo Setup Consisting of Radio Modules, Speakers, Master Interface, and Cases

·  
FPGA Boards for Lab use, not all board functional





Products:
AudioMojo’s audio solution that incorporates the patents set forth in the first
4 bullets above.





--------------------------------------------------------------------------------




Exhibit B


Patent Assignment


ASSIGNMENT OF PATENTS


This ASSIGNMENT OF PATENTS is effective as of July 8, 2008, between Hallo
Development Co., LLC, a Michigan limited liability company, (“ASSIGNOR”), and
Focus Enhancements, Inc., a Delaware corporation (“ASSIGNEE”).
 
WHEREAS, ASSIGNEE has entered into that certain Asset Purchase Agreement dated
June 25, 2008 with ASSIGNOR (the “Agreement”) wherein ASSIGNEE is purchasing
certain property and assets described therein, including certain intellectual
property;
 
WHEREAS, ASSIGNOR holds all right, title and interest in and to the patent
applications (and the inventions disclosed therein) identified in the attached
Schedule A (“Patent Properties”); and
 
WHEREAS, ASSIGNEE is desirous of acquiring the aforesaid Patent Properties and
the right to recover damages for any past and future acts of infringement
associated with the Patent Properties.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by ASSIGNOR, ASSIGNOR does hereby
assign unto ASSIGNEE all rights, title and interest in and to the aforesaid
Patent Properties identified hereinabove, any legal equivalent thereof in all
foreign countries (subject, however, to applicable patents laws in such
countries), the right to claim priority therefrom, and in and to all additional
patents and patent applications to be obtained from such Patent Properties from
any future applications, continuations, divisions, renewals, extensions,
substitutes, reissues or re-examinations thereof, each and all to be held and
enjoyed by ASSIGNEE, its successors and assigns, to the full end of the terms
for which any of such Patent Properties are granted, plus any extensions, as
fully and entirely as the same would have been held and enjoyed by ASSIGNOR had
this assignment not been made, together with all claims for damages by reason of
past and future infringement of said Patent Properties, with the right to sue
for and collect the same for its own use and enjoyment, and for the use and
enjoyment of its successors, assigns or other legal representatives.
 
ASSIGNOR authorizes and requests the United States Patent and Trademark Office
to issue any and all United States Letters Patent resulting from the Patent
Properties listed herein or any divisions, reissues, continuations (in whole or
in part), renewals, extensions, substitutes or re-examinations thereof to
ASSIGNEE as assignee of ASSIGNOR’s interest therein.
 
ASSIGNOR:                                HALLO DEVELOPMENT CO., LLC
 
By:           /s/ Dennis
Howitt                                                                
 
Name:      Dennis
Howitt                                                                
 
Title:        Managing Member      
 
                                                          

--------------------------------------------------------------------------------


 
SCHEDULE A
 


 


 
TYPE OF APPLICATION/
COUNTRY
 
APPLICATION NO.
FILING DATE
STATUS AS OF _______
Utility/USA
20,070,058,762
August 4, 2006
Pending
Utility/USA
20,070,030,986
August 4, 2006
Pending


--------------------------------------------------------------------------------


Exhibit B-1


Bill of Sale


BILL OF SALE




THIS BILL OF SALE (“Bill of Sale”) is made, executed and delivered as of July 8,
2008, by Hallo Development Co., LLC, a Michigan limited liability company
(“Grantor”), to Focus Enhancements, Inc., a Delaware corporation (“Grantee”).


RECITALS
 
A.           Grantor and Grantee are parties to a certain Asset Purchase
Agreement (“Asset Purchase Agreement”), dated as of June 25, 2008, providing
for, among other things, the transfer and sale to Grantee of certain assets
(“Assets”), all as more fully described in Exhibit A of the Asset Purchase
Agreement, for consideration in the amount and on the terms and conditions
provided in the Asset Purchase Agreement.  All capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Asset
Purchase Agreement.
 


B.           All of the terms and conditions precedent provided in the Asset
Purchase Agreement have been met and performed or waived by the respective
parties, and the parties now desire to carry out the intent and purpose of the
Asset Purchase Agreement by Grantor’s execution and delivery to Grantee of this
instrument evidencing the vesting in Grantee of all of Grantor's right, title
and interest in and to the Assets, in addition to such other instruments as
Grantee shall have otherwise received or may hereafter request.


NOW, THEREFORE, for the consideration set forth in the Asset Purchase Agreement,
the receipt and sufficiency of which are hereby acknowledged:


Grantor hereby conveys, sells, transfers, assigns, and delivers unto Grantee,
its successors and permitted assigns forever, and Grantee hereby accepts from
Grantor, all right, title and interest in and to the Assets free and clear of
any Liens.


Grantor hereby authorizes Grantee, its successors and permitted assigns, to
institute and prosecute in the name of Grantor, or otherwise, for the benefit of
Grantee, its successors and permitted assigns, any and all proceedings at law,
in equity or otherwise, which Grantee, its successors or permitted assigns, may
deem proper for the collection or reduction to possession of any of the Assets
or for the collection and enforcement of any claim or right of any kind hereby
sold, conveyed, transferred and assigned, or intended so to be, and to do all
acts and things relating to the Assets which Grantee, its successors or
permitted assigns, shall deem desirable.


Grantor hereby covenants that, from time to time after the delivery of this
instrument, at Grantee’s reasonable request and without further consideration,
Grantor will do, execute, acknowledge and deliver, or will cause to be done,
executed, acknowledged and delivered, all and every such further acts, deeds,
conveyances, transfers, assignments, powers of attorney and assurances as may be
reasonably required more effectively to convey, transfer to and vest in Grantee,
and to put Grantee in possession of, any of the Assets.


Notwithstanding any other provisions of this Bill of Sale to the contrary,
nothing contained in this Bill of Sale shall in any way supersede, modify,
replace, amend, change, rescind, expand, exceed or enlarge or in any way affect
the provisions of, or any rights and remedies of Grantor or Grantee under, the
Asset Purchase Agreement.  This Bill of Sale is being delivered pursuant to the
Asset Purchase Agreement to memorialize the transfer of the Assets pursuant to
the Asset Purchase Agreement.


This instrument is executed by Grantor and shall be binding upon Grantor and
Grantee, their successors and permitted assigns, for the uses and purposes above
set forth and referred to, effective immediately upon its delivery to
Grantee.  This Bill of Sale may be executed in one or more counterparts, and by
facsimile or PDF, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, Grantor and Grantee caused this Bill of Sale to be signed on
the date first above written.


Hallo Development Co., LLC




          
 

 By:  /s/ Dennis Howitt                              Name:   Dennis Howitt    
 Title:   Managing Member    

 
                                
                                




ACCEPTED:
 


Focus Enhancements, Inc.


By:           /s/ Brett Moyer


Its:           President and CEO



--------------------------------------------------------------------------------


Exhibit C
Purchase Price
 


(a)           Stock.  In consideration of the purchase of the Assets and of the
Seller’s covenants and agreements set forth in this Agreement, Purchaser shall
issue to Seller 1,800,000 shares of the authorized common stock in Focus
Enhancements, Inc. (the “Stock”) as of the Closing Date, subject to the
following conditions.


(1)           Notwithstanding Rule 144, the Stock shall be subject to
restrictions against sale by Seller to any third party until the earlier of (a)
the date at which Purchaser has sold and received $1,000,000 in Net Revenues
from the Covered Product, or (b) December 31, 2009.


(2)           Subject to the above, the Stock shall be saleable pursuant to Rule
144.


(3)           If, following the expiration of the restrictions on sale as set
forth in subitem (1) above, the Stock must be registered to enable subsequent
sale by Seller, then Purchaser will supplement one of Purchaser’s existing S-3
forms to do so, if such form is then available.


(4)           The Parties shall, on the Closing Date, set into an escrow account
300,000 shares of the Stock in connection with Section 8.4 of the Agreement (the
“Escrowed Shares”).  The terms of the escrow account shall provide for the
release of the Escrowed Shares.


The number of shares of Stock shall be subject to adjustment from time to
time as  follows upon the happening of any of the following between the
Effective Date and the Closing Date: the Company shall (i) pay a dividend in
shares of common stock or make a distribution in shares of common stock to all
of the holders of its outstanding common stock, (ii) subdivide its outstanding
shares of common stock into a greater number of shares, or (iii) combine its
outstanding shares of common stock into a smaller number of shares of common
stock, then the number of shares of Stock shall  be proportionately increased or
decreased, as the case may be.


(b)           Revenue Stream.  In consideration of the Seller’s covenants and
agreements set forth in this Agreement, Purchaser agrees to pay Seller amounts
based on the revenues obtained by Purchaser from the subsequent sale or
licensing of the Covered Products (the “Revenue Share”), as set forth below:


(1)           For purposes of this Agreement, “Covered Product” means any
product sold or licensed by Purchaser that includes the Products, which shall be
either (a) the Product sold on a standalone basis (the “Standalone Product”), or
(b) the Product combined with the Purchaser’s TV-Out, Ultra WideBand (UWB) or
any other intellectual property the Purchaser shall purchase or develop not
related to the Product, and packaged into a single chip, a multichip (system in
a package), or a systems product or other combination (a “Combined
Product.”)  “Net Revenues” for any particular period of time means all sales
revenue based on the gross dollar
amount invoiced by Purchaser for the sale of Covered Product, less returns,
rebates, and allowances with respect to such Covered Product, and all licensing
revenues earned by Purchaser from its licenses of Covered Product.  “FCS” means
the date of first commercial shipment by Purchaser or a licensee of Purchaser of
a Covered Product and shall include the sale of a hardware developer’s kit (HDK)
for revenue so long as the Products included on such HDK are included on working
silicon (chip) and not on an FPGA.


(2)           The Revenue Share shall be equal to (a) ten percent (10%) of Net
Revenues received for Covered Products during the first year after FCS, (b)
seven and one half percent (7.5%) of Net Revenues received for Covered Products
between the first and second year after FCS, and (c) five percent (5%) of Net
Revenues received for Covered Products received between the second and third
year after FCS. The three (3) year period commencing on FCS shall be the
“Revenue Share Term.”  No Revenue Share shall be owed for any revenues received
for the Covered Products after the Revenue Share Term. Notwithstanding the
above, in the event that Purchaser creates and sells or licenses Combined
Products during the Revenue Share Term, the Revenue Share owed with respect to
the Combined Product shall be measured against the most recent average selling
price of the Standalone Product (e.g., if in the first year after FCS the
average selling price for the Standalone Product is $100, and the average
selling price for a Combined Product is $150, then the Revenue Share for the
sale of that given Combined Product shall be equal to ten percent (10%) of
$100).


(3)           Within forty five (45) days after the end of each calendar quarter
during the Revenue Share Term, Purchaser will provide Seller with payment of the
Revenue Share for the preceding calendar quarter, together with a written report
that includes information on Purchaser’s sales and shipments of Covered Products
by Purchaser and/or its licensees for that calendar quarter, by dollar volume
and number of units reasonably sufficient for Seller to confirm the amounts of
the Revenue Share.


(4)           No more than once per year during the Revenue Share Term, upon at
least thirty (30) days prior written notice, Seller may, at its expense, hire an
independent auditor to review Purchaser’s relevant books and records to confirm
the amount of Revenue Share owed under this Agreement.  Any such audit will be
conducted during regular business hours at Purchaser’s facilities and will not
unreasonably interfere with Purchaser’s business activities, and the auditor
shall sign a reasonable confidentiality agreement provided by
Purchaser.  Purchaser will provide the auditor with access to the relevant
Purchaser records and facilities.  If an audit reveals that Purchaser has
underpaid the Revenue Share during the period audited, then Purchaser will
promptly pay Seller for such underpaid amounts, and in the event that the
underpaid amounts exceed the greater of Five Thousand Dollars ($5,000) or five
percent (5%) of the amount owed during the period audited, then Purchaser will
reimburse Seller for  Seller’s fees to the auditor in connection with such
audit.


(5)           Seller agrees that the Revenue Share set forth in this Agreement
is an unsecured obligation for Purchaser to pay such amounts.
 

